          Case 3:20-cv-00330-JBA Document 112 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
------------------------------------------------------------ X
MIA CASTRO, M.D., HEIDI BOULES, M.D.,                        :
ASHLEY ELTORAI, M.D., JODI-ANN                               :
OLIVER, M.D., LORI-ANN OLIVER, M.D. and :                        Case No.: 3:20-cv-00330 (JBA)
ELIZABETH REINHART, M.D.,                                    :
                                                             :
                                     Plaintiffs,             :
                                                             :
                 v.                                          :
                                                             :
YALE UNIVERSITY, YALE NEW HAVEN                              :
HOSPITAL, INC. and MANUEL LOPES                              :
FONTES, M.D., in his individual and professional :
capacities,                                                  :
                                                             :
                                     Defendants.             :
------------------------------------------------------------ X


 PLAINTIFFS’ OPPOSITION TO DEFENDANT YALE UNIVERSITY’S MOTION TO
           STAY DEADLINE TO RESPOND TO THE PLAINTIFFS’
                    SECOND AMENDED COMPLAINT




MADSEN, PRESTLEY & PARENTEU, LLC                                 WIGDOR LLP

Todd D. Steigman (CT 26875)                                      Douglas H. Wigdor
                                                                 Michael J. Willemin
402 Asylum St.                                                   Tanvir H. Rahman
Hartford, CT 06103                                               (all admitted pro hac vice)
Tel: (860) 246-2466
Fax: (860) 246-1794                                              85 Fifth Avenue
tsteigman@mppjustice.com                                         New York, NY 10003
                                                                 Telephone: (212) 257-6800
                                                                 Facsimile: (212) 257-6845
                                                                 dwigdor@wigdorlaw.com
                                                                 mwillemin@wigdorlaw.com
                                                                 trahman@wigdorlaw.com

                                                                 Counsel for Plaintiffs
         Case 3:20-cv-00330-JBA Document 112 Filed 02/26/21 Page 2 of 3




       Plaintiffs Mia Castro, M.D., Heidi Boules, M.D., Ashley Eltorai, M.D., Jodi-Ann Oliver,

M.D., Lori-Ann Oliver, M.D. and Elizabeth Reinhart, M.D. (“Plaintiffs”) respectfully submit this

opposition to Defendant Yale University’s (“Yale”) motion to stay the deadline to answer

Plaintiffs’ Second Amended Complaint until the Court issues a ruling on its motion to strike (the

“Motion”). See Dkt. No. 107. For the reasons set forth herein, the Court should deny Yale’s

request and order it to file its Answer by the present deadline set by the Court of March 8, 2021.

       First, this case was commenced nearly a year ago, and due to the heavy Rule 12 motion

practice that has taken place, no defendant has yet filed its Answer to Plaintiffs’ Complaint.

Waiting indefinitely for Defendants to file their Answers until there is a decision on Yale’s

motion to strike – a motion which we have opposed and believe to be without merit – will cause

further undue delay to this action and prejudice to Plaintiffs. While it is uncertain when the

Court will issue its decision, it is imperative for Plaintiffs to know, as they go through the

discovery process and prepare this case for trial, both what Defendants’ response is to their

allegations (i.e., what allegations are admitted, which are denied, etc.), and what, if any,

affirmative defenses Defendants intend to assert. Indeed, Plaintiffs will be prejudiced without

this information since they will “left in the dark” and not know fully how Defendants intend to

defend this case so that they can litigate this case and take and conduct discovery accordingly.

       Second, to the extent the Court does grant Yale’s motion to strike, in whole or in part, it

will hardly be unduly burdensome for the parties to simply submit amended pleadings that

omit/delete any stricken allegations. Such an exercise will hardly “conserve resources” in any

meaningful way, and certainly not an extent to overcome the prejudice caused to Plaintiffs by

further delaying the filing of Defendants’ Answers for the reasons articulated above.
         Case 3:20-cv-00330-JBA Document 112 Filed 02/26/21 Page 3 of 3




       Lastly, the Court has already ordered that Defendants file their Answers in light of the

Court’s ruling on their motion to dismiss in spite of the fact that Yale’s motion to strike remains

sub judice. See Feb. 8, 2021 Dkt. Txt. Order. Yale has failed to show good cause for the Court

to deviate from its prior order.

       Accordingly, Plaintiffs respectfully request that the Court deny Yale’s application for a

stay, and order Defendants to submit answers on or by the current March 8, 2021 deadline.

Dated: February 26, 2021                              Respectfully submitted,
       New York, New York
                                                      MADSEN, PRESTLEY & PARENTEAU,
                                                      LLC

                                                      Todd D. Steigman (CT 26875)

                                                      402 Asylum Street
                                                      Hartford, CT 06103
                                                      Tel: (860) 246-2466
                                                      Fax: (860) 246-1794
                                                      tsteigman@mppjustice.com

                                                      WIGDOR LLP


                                                      By: ____________________________
                                                             Douglas H. Wigdor
                                                             Michael J. Willemin
                                                             Tanvir H. Rahman
                                                             (all admitted pro hac vice)

                                                      85 Fifth Avenue
                                                      New York, NY 10003
                                                      Telephone: (212) 257-6800
                                                      Facsimile: (212) 257-6845
                                                      dwigdor@wigdorlaw.com
                                                      mwillemin@wigdorlaw.com
                                                      trahman@wigdorlaw.com

                                                      Counsel for Plaintiffs




                                                 2
